ACCEPTED
                                                                                                                       05-14-01452-CR
                                                                                                            FIFTH COURT OF APPEALS
                                                                                                                       DALLAS, TEXAS
                                                                                                                  9/17/2015 9:36:21 AM


    Dallas County
                                                                                                                            LISA MATZ
                                                                                                                                CLERK

    Public Defender’s Office
                                                                                               FILED IN
                                                     September 16, 2015                 5th COURT OF APPEALS
                                                                                            DALLAS, TEXAS
                                                                                        9/17/2015 9:36:21 AM
                                                                                              LISA MATZ
Ms. Lisa Matz, Clerk                                                                            Clerk
Dallas Court of Appeals
George L. Allen, Sr. Courts Building
600 Commerce Street, Suite 200
Dallas, Texas 75202-4653

       RE:       David Newton v. State of Texas
                 Trial Court No.:     F11-72170-P
                 Appellate Court No.: 05-14-01452-CR

       Certification of Compliance with Rule 48.4

Dear Ms. Matz:

       Pursuant to Rule 48.4 of the Texas Rules of Appellate Procedure, I certify that on July
30, 2015, I sent to Mr. Newton a copy of this Court’s opinion and judgment, along with
notification of his right to file a pro se petition for discretionary review under Rule 68. This
notification was sent certified mail, return receipt requested, to Mr. Newton at his last known
address.

        I have enclosed a copy of the return receipt, received by our office on August 12,
2015. The date of delivery is reflected as August 6, 2015. Please include this letter in the
official papers in this cause.

       Thank you for your assistance in this matter.

                                                              Sincerely,

                                                              /s/ Julie Woods
                                                              Julie Woods
                                                              Assistant Public Defender


Enclosure
cc: Dallas County Criminal District Attorney’s Office, Appellate Section



 133 N. Riverfront Blvd., 9th Floor, LB 2  Dallas Texas 75207-4313  Phone: (214) 653-3550  Fax: (214) 653-3539 
         III Complete items 1, 2, and 3. Also complete
             item 4 If Restricted DeHvery is desired ..
         .. Print your name and address on the reverse
             so that we can return the card to you .
         .. Attach this card to the back of the mailpiete,.
             or 6n the front if space permits.
         1. Article Addressed to:                                              enter delivery address below:

        Pav(ct 1Jtwtn V\
         (btN lkDlQl14~
         NbY-\{'\ 1o\).)-l\" 4E1>~                                3 ..ier'ice. lYpe
         DAlt tt~ L6\,\,h+1j J1-i \                                  ~ Certified Majl®
                                                                     o Registered
                                                                                           o Priority Mail Express'"
                                                                                           o Return Receipt fori'Merchandise   r

         '\'.D· ~D)( lIltO..;;4                                      o Insured MWI         o Col!ecton

         2. Article Number
            (Transfer from service label)     7013 2250 0002 2038 9091
        ; PSForm3811,July2013                       D_omestfc Return Receipt



rw
~<.>.
         ~~~